Citation Nr: 1758004	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to April 1977 and February 1979 to August 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claim is now with the RO in Montgomery, Alabama.  

This matter initially came before the Board in May 2017.  Then, the claim was remanded to afford the Veteran an opportunity to testify before a Veterans Law Judge.  Thereafter, the Veteran testified before the undersigned Veterans Law Judge in a September 2017 Travel Board hearing.  A transcript of this hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains documents that are either duplicative of the evidence in VBMS file or not relevant to the issue on appeal.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's degenerative disc disease of the lumbar spine is related to his active service.  


CONCLUSION OF LAW

The criteria to establish service connection for lumbar spine degenerative disc disease have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition of this claim, any deficiency in VA's notice or development actions is harmless error.  

Service treatment records (STRs) document a normal entrance examination for his lumbar spine.  In a February 25, 1983 STR, the Veteran reported low back pain.  He also reported prior injuries to his spine in 1975 and 1979.  The assessment was lumbar strain.  In a February 28th and March 1st STRs, he reported low back pain of 2 weeks.  On March 7th, the back pain was improved.  A March 1983 order for an X-ray noted chronic low back pain and that physical therapy had been unsuccessful.  A handwritten notation noted that the x-ray impression was unremarkable.  The Veteran did not undergo a separation examination.

Post-service, VA treatment records from September and November 2000 document the Veteran reporting recurrent muscle spasms in his low back and low back pain.  In a June 2008 VA treatment record, the Veteran reported chronic back pain since he slipped and fell in 1979 while on active duty.  A June 2008 note from a VA physician referred to June 2008 X-ray findings showing degenerative disc disease of the lumbar spine.

In a November 2008 statement, the Veteran described slipping on wax and falling on a staircase and landing on ammunition can, sustaining a back injury, in early 1979.  The Veteran reported that his back never recovered fully during service and that he was informed by a doctor that he would suffer from back problems for the rest of his life.  

A December 2008 VA examination was conducted.  The diagnosis was lumbar spine degenerative disc disease.  The Veteran reported that he had not had follow-up for back treatment since his discharge from service in 1983.  In a June 2009 addendum opinion, the examiner opined that the lumbar spine disorder was not related to service.  The examiner then stated, however, that the degenerative disc disease may be related to documented treatment in 1983, but that there was no documented injury or other reason for pain at that time and it was more likely that the combination of injuries, to include in 1975 and 1979, and overuse, contributed to his degenerative disc disease.  

At the September 2017 hearing, the Veteran again reported that he initially hurt his back in 1979 when he fell down in his barracks.  Regarding the reported pre-service 1975 injury, the Veteran described that incident as something that would commonly happen and reported that he had no recurrent symptoms after his pre-service injury.  He again noted that his 1979 injury was the start of his low back disorder.  Later, he testified that he was able to resume PT in 1981 after taking muscle relaxers and performing prescribed exercises.  Post-service, the Veteran reportedly worked in an occupation that did not require strenuous activity.  

The evidence of record, though somewhat limited, shows objective evidence of presently diagnosed degenerative disc disease of the lumbar spine.  Further, the Veteran has consistently maintained that his low back disorder is related to a 1979 injury he sustained in-service.  See June 2008 VA treatment record, November 2008 statement, September 2017 testimony.  After a thorough review of the record, the Board finds that service connection for his lumbar spine degenerative disc disease is warranted.  

First, the Veteran clearly satisfies the current diagnosis element of service connection, as the December 2008 VA examination provided a diagnosis of lumbar spine degenerative disc disease.

Second, the evidence of record indicates in-service events, to include chronic low back pain and a 1979 injury.  The Veteran has provided testimony of the presence low back symptoms after a 1979 injury during service; his STRs only contain records from 1983.  The Board finds these statements both competent and credible as they have been consistent throughout.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, the Veteran reported the in-service 1979 incident in a February 1983 STR.  The Veteran's statements are bolstered by the February and March 1983 treatment for low back pain that was noted to be chronic.  Thus, there was an injury and symptoms during active service and the second element of service connection is met.

Third, regarding the nexus element, the Board finds that it is met.  The only etiological opinion of record is from the June 2009 addendum opinion.  Although the examiner initially opined that the Veteran's degenerative disc disease was less likely as not caused by or a result of the Veteran's back pain that was treated in 1983, the examiner provided a favorable opinion by opining that injuries sustained in 1975 (pre-service), the 1979 fall injury (during service), and overuse contributed to his degenerative disc disease.  The Veteran has credibly indicated that a pre-service fall did not result in noticeable residual symptoms in his low back.  He has also credibly described sustaining a low back injury and having symptoms thereafter.  The examiner's opinion is premised on this 1979 injury, and it supports a finding that the injury contributed to the Veteran's currently diagnosed degenerative disc disease.  As all three elements of service connection have been met, service connection is warranted for the Veteran's degenerative disc disease of the lumbar spine.  


ORDER

The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


